Citation Nr: 1450400	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-01 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a prostate disorder, to include as due to herbicide exposure.

2.  Entitlement to service connection for ischemic heart disease, claimed as a heart disorder with surgery, to include as due to herbicide exposure.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from January 1962 to March 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and November 2010 rating decisions of the RO.

This matter was previously remanded by the Board in November 2013 to afford the Veteran a hearing.  A hearing was held before the undersigned Veterans' Law Judge in April 2014.  A transcript of the hearing is of record.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran seeks service connection for ischemic heart disease and a prostate disability, claiming that he was exposed to the herbicide Agent Orange while serving aboard the USS Lowe in 1965 and 1966.  Specifically, he claims that while aboard the Lowe, he had temporary service on the inland waterways servicing the gunboats and patrolling the delta, rivers and canals of South Vietnam.  See Hearing Tr. at 6; see also January 2010 Statement; April 2010 Statement; Letter received June 2010.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a) (2014). "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  VA has interpreted the "Service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

In support of his claim, the Veteran submitted a letter he sent to his family in February 1966 describing a specific incident in which the Lowe pursued the enemy close to shore.  See Letter received June 2010.  According to the letter, the Lowe launched a smaller boat in pursuit of the enemy, which was fired upon by "people in the jungle just up from the beach."  See id.  In response, the Lowe fired its three-inch-fifty-caliber guns, which the Veteran believed may have destroyed some of the "huts on the beach."  See id.  

The development completed by the RO confirmed that the Lowe was in the official waters of the Republic of Vietnam for periods in 1965 and in February 1966, but could not confirm proof of in-country service.  See May 2010 PIES Response.  Additionally, the Lowe is listed on the January 2014 list of Navy and Coast Guard ships associated with service in Vietnam and exposure to herbicide agents as one that entered Vietnam's inland waterways temporarily in April 1966, after the Veteran left service, but around the same time the Veteran reported the Lowe engaging the enemy in the close coastal waters as part of its patrols.   

In light of these facts, this matter should be remanded so that further development can be completed in an attempt to verify whether the USS Lowe served in the inland waterways of the Republic of Vietnam temporarily during the time the Veteran was aboard.  See Training Letter 10-06; see also MR21-1MR.IV.ii.1.H.28.j (stating that if a veteran identifies a sixty-day time frame for inland waterway travel, but such travel has not been verified by the service department, the RO should request verification from the U.S. Army and Joint Services Records Research Center (JSRRC) for a review of deck logs).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional records of treatment he wants VA to consider in connection with his claims, which records should then be sought.  

2.  Ask the Veteran to identify a 60 day time frame during which he recalls his ship, the USS Lowe, operated on the inland waterways of South Vietnam, after which, the development steps should be undertaken as outlined in Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era and MR21-1MR.IV.ii.1.H.28.j to verify whether the claimed service occurred.  

3.  After undertaking the development above, including any follow-up notification and/or development that is warranted, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran should be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



